566 F.2d 1094
Gerald D. PETERSON, Appellant,v.Lawrence A. CARPENTER et al., Appellees.
No. 77-1444.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 19, 1977.Decided Dec. 30, 1977.

Robert G. Duncan, Kansas City, Mo., on brief, for appellant.
Ronald S. Reed, Jr., U. S. Atty. and Robert E. Larsen, Asst. U. S. Atty., Kansas City, Mo., on brief, for appellees.
Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
Gerald D. Peterson was convicted in the United States District Court for the Western District of Missouri of criminal offenses and sentenced to a term of imprisonment.  Prior to the expiration of his sentence, he was paroled; but due to parole violations, his parole was revoked and he was again incarcerated in the United States Penitentiary at Leavenworth, Kansas.  He filed this suit alleging solely that his parole revocation hearing was deficient in numerous aspects and he sought immediate release.  The District Court denied Peterson's petition on May 18, 1977, and Peterson brought this appeal.  On November 30, 1977, Peterson was paroled from the United States Penitentiary at Leavenworth.  We dismiss this appeal as moot because the only relief requested has been granted.  Peterson has been paroled.